Citation Nr: 1647494	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-16 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating higher than 20 percent for diabetes mellitus type II with diabetic retinopathy.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from April 1962 to May 1984.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is presently rated as 20 percent disabled for his service-connected diabetes mellitus with bilateral retinopathy.  His diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913, which notes that the evidence must show that diabetes mellitus requires insulin, restricted diet, and regulation of activities in order to get a 40 percent rating.  The medical evidence historically has not shown any findings of impairment pertaining to diabetic retinopathy and nephropathy; so these are not separately rated.  The Veteran was last examined for compensation and pension purposes for his diabetes in November 2011.  A May 2015 VA primary care note shows that the Veteran's diabetes was poorly controlled.

As the evidence indicates a potential worsening of the Veteran's diabetes since it was last evaluated five years ago, another examination is warranted to assess the present severity of the Veteran's diabetes with bilateral retinopathy.  

The issue of entitlement to a TDIU is inextricably intertwined and must be remanded, as well.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify any pertinent treatment records pertaining to his diabetes mellitus with bilateral retinopathy.

2.  The AOJ should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his diabetes mellitus with bilateral retinopathy from May 2016 to the present.

3.  The AOJ should then arrange for the Veteran to be scheduled for a VA diabetes evaluation to determine the current severity of his diabetes mellitus.  The examiner should review the record, and state whether the Veteran's diabetes mellitus is manifested by any of the following:

(a)  requires insulin, restricted diet, and regulation of activities (i.e., avoidance of strenuous occupational and recreational activities); 

(b)  episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider; 

(c)  requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength.  

The examiner should describe how the diabetes mellitus affects the Veteran's daily life and employment.  

The examiner also must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  The AOJ should also arrange for the Veteran to be scheduled for a VA eye evaluation to determine the current severity of any present bilateral diabetic retinopathy.  If diabetic retinopathy is shown, the examiner must conduct a detailed and comprehensive eye examination including addressing visual acuity and providing a visual field examination; and also state whether there are any incapacitating episodes associated with the retinopathy.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  The AOJ should arrange for the Veteran to be scheduled for the appropriate VA examination(s) to provide an opinion as to the degree of occupational impairment attributable to the Veteran's service-connected prostate cancer (from April 1, 2011 to July 7, 2015 - from July 8, 2015 the prostate disability is rated as 100% disabling and, thus, cannot be considered from that date for consideration of its impact on unemployability), pseudophakia of the right eye, diabetes mellitus with bilateral retinopathy and nephropathy, tinnitus, chronic obstructive pulmonary disease, atrophy of the right testicle, and erectile dysfunction, either separately, or in combination with each other, emphasizing what types of employment activities would be limited because of the service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  In making these determinations, the examiner should take into account the Veteran's own assertions regarding the impact of his service-connected disability(ies) on his ability to work and perform daily living activities.  

In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disability(ies), as distinguished from any nonservice-connected physical or mental condition.  The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof.

If an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.

6.  The AOJ should then review the record and readjudicate the claim for a rating higher than 20 percent for diabetes mellitus with diabetic retinopathy and a TDIU.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




